The opinion of the court was delivered by
Ross, J.
It appears from the facts stated by the auditor, that the plaintiffs at the time they entered upon the employment for which recovery is sought, knew the relations which the defendants Dana and Burnham sustained to the school district and to the suit in which their services were to be performed. The plaintiffs do not claim that these two defendants rendered themselves liable by reason of claiming to have authority to employ them on behalf of the district when they had no such authority. Their claim is that Dana and Burnham, in connection with Nelson, employed them to perform the services for which they have charged, on their joint credit. Dana and Burnham were not interested in the event of the suit against Nelson more than the other tax-payers of the district; nor were the plaintiffs’ services in that suit directly beneficial to them. Hence, no promise to pay for the plaintiffs’ services in that suit can arise by implication of law. To entitle the plaintiffs to recover against Dana and Burnham, they must show that Dana and Burnham expressly agreed to be responsible for the payment of their charges in the suit, or that they so conducted themselves in making the employment that the plaintiffs, as prudent men, had a right to and did understand that they would be responsible for the payment for their services in the suit against Nelson. The facts reported by the auditor, we think, fail to establish an employment in the suit by Dana and Burnham, either on their own behalf and credit, or, on their credit, in behalf of Nelson or the school district. Judgment affirmed.